Citation Nr: 1510468	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-20 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

During the pendency of the appeal, the RO issued another rating decision in July 2012 and increased the evaluation for bilateral plantar fasciitis to 10 percent effective from July 1, 2009.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remained on appeal.  

The Board remanded the case in July 2014 for obtaining outstanding treatment records and an additional VA examination.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA file.  The Board has reviewed all relevant documents in VBMS and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

In August 2014 and September 2014 written statements, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis August 2014 and September 2014 written statements.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis is dismissed.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


